DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 1 February 2022 has been entered and considered. Claims 1 has been amended. Claims 1-12, 14-16, 18, and 21-23 are all the claims pending in the application. Claims 1-4, 6-11, and 14-15 are rejected. Claims 5, 12, 16, and 18 are objected to. Claims 21-23 are allowed.

Response to Amendment
Claim Rejections - 35 USC § 101
On pages 9-10 of the Amendment, Applicants assert that independent claim 1 and its dependent claims comply with the requirements of 35 USC 101. In support of this assertion, Applicants contend that that the amendments to independent claim 1 integrate the subject invention into various practical applications such as image or audio analysis, behavior analysis, analyzing consumer or polling data. The Examiner respectfully disagrees.
According to MPEP 2106.05(h), “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”. The amendments to claim 1 merely identify the type of data involved in the abstract idea which simply amounts to generally linking the abstract idea to a particular technological environment. Thus, the amendments do not integrate the judicial exception into a practical application. 
The Examiner notes that independent claims 21 (and its dependent claim 22) and 23, as well as claims 5, 12, 16, and 18 (dependent on claim 1) do comply with the requirements of 35 The Examiner recommends amending independent claim 1 to similarly integrate the abstract idea into a practical application in order to place the subject application in condition for allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  To be patent-eligible, a claim directed to a judicial exception must as whole be integrated into a practical application or directed to significantly more than the exception itself.  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception (see MPEP 2106). 
Claims 1-4, 6-11, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more.
Independent claim 1 is directed to a set of mathematical rules and relationships. In particular, claim 1 recites: 1) computing, from a data set, an abstract separation system ASS consisting of items defined by mathematical relationships; 2) determining a set of subsets of S; 3) computing abstract tangles (a particular set defined by further mathematical relationships) from the ASS; all to represent a captured cluster in the data set. Such steps amount to a process of organizing information through mathematical correlations which corresponds to a concept identified as an abstract idea by the courts (See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014)). The concept described in independent claim 1 is not meaningfully different than that found by the court to be an abstract idea. As such, the description in independent claim 1 of organizing information through mathematical correlations is an abstract idea. 
Independent claim 1 does not integrate the abstract idea into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Rather, Applicants have attempted a drafting effort designed to monopolize the judicial exception. 
Although the claim identifies various types of data involved in the abstract idea, this amounts to generally linking the abstract idea to a particular technological environment which falls short of integrating the judicial exception into a practical application.
Finally, independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Because the invention of independent claim 1 is directed to a judicial exception (i.e., an abstract idea) without integration into a practical application or recitation of significantly more, the claim does not comply with the requirements of 35 USC 101. 

Dependent claims 2-4, 6-11, and 14-15 are dependent on independent claim 1, and therefore include all the limitations of this independent claim. Therefore, claims 2-4, 6-11, and 14-15 recite the same abstract idea of organizing information through mathematical correlations. None of these dependent claims integrate the abstract idea into a practical application or recite significantly more. Instead, each of these dependent claims recite further mathematical relationships.

Allowable Subject Matter
Claims 21-23 are allowed.
Claims 5, 12, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663